Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 1 of 25




                                      UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORIDA


            LB Pharma Services, LLC,
                                                                       Civil Action No. 9:20-cv-80141-DMM
                                              Plaintiff,
                    v.                                                 Hon. Donald M. Middlebrooks

                                                                       SECOND AMENDED COMPLAINT
            KrunchCash, LLC and Jeffrey Hackman,                       AND JURY TRIAL DEMAND

                                              Defendants.



                   Plaintiff, LB Pharma Services, LLC complaining of Defendants, by and through the attorneys

        of record, Frier & Levitt, LLC, and hereby alleges causes of action against Defendants, and each of

        them, as follows:

                                              JURISDICTION AND VENUE

              1.         Plaintiff, LB Pharma Services, LLC (“Plaintiff” or “LB Pharma”), is a Delaware company,

        with its principal place of business located in Houston, Texas, with a registered office in the State of

        Delaware at 8 The Green, Suite A, Dover, Delaware, 19901. Plaintiff’s sole member, Ken Luna, is a

        citizen of Texas and domiciles in Texas. Ken Luna was the sole member of Plaintiff, was a citizen

        of Texas, and domiciled in Texas at the time Plaintiff filed the original Complaint on January 30, 2020

        in this Court. Therefore, Plaintiff, LB Pharma Services, LLC is a citizen of Texas.1

              2.         Defendant KrunchCash, LLC is a Florida limited liability company, with its principal

        place of business located at 200 East Palmetto Park Road #700, Boca Raton, FL 33432.




        1For purposes of diversity jurisdiction, “a limited liability company is a citizen of any state of which a member of the
        company is a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).




                                                                   1
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 2 of 25



            3.        Defendant Jeffrey Hackman, the owner and Chief Operating Officer of KrunchCash,

        LLC is a citizen of Florida who resides in Boca Raton, Florida. Therefore, Defendants are citizens

        of Florida.

            4.        This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

        because the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs and

        Plaintiff and Defendants are citizens of different states.2

            5.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) and (c) because a substantial

        part of the events giving rise to Plaintiff’s claims occurred, in part, in this District, and because

        Defendants conduct substantial business in this District.

            6.        Venue properly lies in this judicial district under 28 U.S.C. § 1391(b)(1) because all

        Defendants are Florida residents.

            7.        This Court has personal jurisdiction over Defendants because Defendants marketed,

        offered, made, serviced and/or collected on loans in Florida.

                                                             THE PARTIES

            8.        Plaintiff, LB Pharma Services, LLC, is a Delaware corporation with a principal place of

        business at PO Box 56192 Houston, Texas 77256.

            9.        Plaintiff operates retail pharmacies (“Plaintiff Pharmacies”). 3 Plaintiff Pharmacies

        serviced patients by dispensing medications and pharmaceutical products upon receipt of facially

        valid prescriptions written or authorized by healthcare providers. Upon dispensing such medications,


        2 The Southern District of Florida has ruled that “diversity is determined when the suit is instituted, not when the cause
        of action arose.” Adderley v. Three Angels Broad. Network, Inc., 2019 WL 7189887, at *2 (S.D. Fla. Dec. 26, 2019) (citing Jones
        v. Law Firm of Hill and Ponton, 141 F. Supp. 2d 1349, 1354-55 (M.D. Fla. 2001)). The Supreme Court has also ruled that
        “diversity of citizenship is assessed at the time the action is filed.” Freeport–McMoRan, Inc., v. K N Energy, Inc., 498 U.S. 426,
        428 (1991).
        3 Plaintiff Pharmacies include the following: 1) JSW Prosperity, LLC d/b/a 1 Stop Pharmacy; 2) Care Pharma LLC d/b/a

        Wilson County Pharmacy; 3) Omega Care Pharmacy, Inc.; 4) Eagle Lake Pharmacy, Inc. d/b/a Eagle Lake Pharmacy; 5)
        Sam's Pharmacy, Inc. d/b/a Sam's Pharmacy; 6) Lake Side Pharmacy; 7) Our Pharmacy, LLC d/b/a Serve and Save
        Pharmacy; 8) BN Specialty, LLC; 9) Price Choice Pharmacy #3 LLC; and, 10) SHB RX LLC d/b/a Gunter Pharmacy..




                                                                        2
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 3 of 25



        Plaintiff submits claims for reimbursement to the patients’ Health Plans that provide pharmacy

        benefits.

            10.       Defendant, KrunchCash, LLC (“KrunchCash”) is a Florida limited liability company with

        a principal pace of business at 200 East Palmetto Park Road, Boca Raton, Florida and KrunchCash

        was the real and de facto lender of the loans made to LB Pharma.

            11.       KrunchCash purports to be a third-party financier that provides cash advances to

        professionals such as law firms and pharmacies.4

            12.       Defendant, Jeffrey Hackman (“Hackman”), the owner and Chief Operating Officer of

        KrunhCash, is a citizen of Florida who resides in Boca Raton, Florida. Defendant Hackman controls

        and operates KrunchCash. Defendant Hackman is moving force behind Defendant KrunchCash.

        Defendant Hackman is personally liable for having intentionally used KrunchCash to impose

        usurious loans upon Plaintiff.

                                                  FACTUAL ALLEGATIONS

            A. Defendants Made Numerous Usurious Loans to Plaintiff in Violation of Florida
               Law, By Way of a Usurious Master Purchase Agreement (“MPA”)

            13.       Defendant Hackman represented himself as a financial expert that could assist Plaintiff

        in securing loans on favorable terms.

            14.       With his alleged superior knowledge of financial matters, Defendant Hackman assumed

        a position of trust and confidence with Plaintiff in connection with loan financing agreements.

            15.       Plaintiff relied on Hackman’s advice and counsel and considered Hackman a fiduciary

        and trusted advisor.

            16.       As a result of Defendant Hackman’s representations, Plaintiff acquiesced to signing a

        “Master Purchase Agreement” (“MPA”), which gave the Defendants the opportunity to “purchase,”


        4 There is a lawsuit commenced against the same Defendants in this Court. See Jonathan S. Resnick, et al. v. KrunchCash, LLC,
        et al., Case No. 9:20-cv-80163-WPD. The Resnick case also involves usurious loans structured and made by Defendants.




                                                                     3
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 4 of 25



        from Plaintiff, Claims Receivables (i.e., reimbursements from Insurance Plans for pharmacy claims

        submitted by the Plaintiff Pharmacies).

               17.      According to the MPA, Defendants would “purchase” the Claims Receivables in

        tranches, or sets, at a lesser value (i.e., the “Purchase Price” or loan principal) than the reimbursement

        amount paid by Insurance Plans to Plaintiff Pharmacies (“Total Billed Amount”).

               18.      Plaintiff is then required, pursuant to the MPA, to “repurchase” each tranche of Claims

        Receivables from Defendants at a considerably higher rate (“Repurchase Price” or loan principal plus

        interest).

               19.      Defendants calculated the Repurchase Price by adding a Repurchase Premium (i.e.,

        interest) to the Purchase Price.

               20.      The period between the “purchase” and “repurchase” of the Claims Receivables is known

        as the “Repurchase Period.”

               21.      Before the end of the Repurchase Period, Plaintiff is obligated to pay back the total

        amount of money it borrowed (“Purchase Price”) from Defendants, plus any “Repurchase

        Premium.”

               22.      By way of example and not limitation, the initial two tranches of Claims Receivables,

        coined Wilson AR 0629 and Omega AR 0629, were “purchased” on July 2, 2018,5 at the Purchase

        Price of $1,092,170.13 and $296,461.57, respectively.

               23.      For Wilson AR 0629 and Omega AR 0629, the “Repurchase Period” was “90 days after

        the closing date” (i.e., 90 days after the purchase date of July 2, 2018).

               24.      The Repurchase Price for Wilson AR 0629 and Omega AR 0629 were $1,187,141.45 and

        $322,240.84, respectively.




        5   The “purchase” date for each tranche is also referred to as the “Closing Date.”




                                                                      4
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 5 of 25



            25.      Thus, Plaintiff paid, in interest alone, $94,971.32 (8.69% of Purchase Price) for the Wilson

        AR 0629 loan and $25,779.27 (8.69% of Purchase Price) for the Omega AR 0629 loan.

            26.      For the Wilson AR 0629 loan and the Omega AR 0629 loan, Plaintiff paid interest of

        8.69% of the Purchase Price, notwithstanding the fact that Plaintiff, in most instances, made full

        payments well before the end of the Repurchase Period. This excessive interest rate of 8.69% over a

        90-day loan period amounts to a per annum interest rate of 35.24%.

            27.      Defendants have effectively, under the guise of a “Master Purchase Agreement,” set up

        a predatory lending scheme, whereby Defendants collect an excessive, illegal interest rate on

        predatory loans.

            28.      Defendants, in fact, never actually purchased the Claims Receivables, instead Defendants

        in exchange for the “sale” of Claims Receivables simply loaned Plaintiff a sum of money equaling the

        total value of the Claims Receivable minus a variable interest rate, an interest rate that always exceeded

        25% per annum and, in fact, at times, exceeded 45% per annum on certain loans. Defendants used

        the term Claims Receivable and the MPA as mechanisms to initiate the loan transaction with the

        Plaintiff.

            29.      The loan period, disguised in the MPA as the “Repurchase Period,” was simply the period

        of time the Plaintiff had to pay back the total value of the loan, plus interest. The loan terms varied

        and were either 30 days, 45 days, 60 days or 90 days.

            30.      Defendants manufactured and made to Plaintiff numerous predatory loans from July 2,

        2018 to the present (hereinafter, the “Illegal Loans”).

            31.      Defendants’ predatory lending scheme was so egregious that the interest rates on the

        Illegal Loans grew significantly over time.

            32.      By way of example and not limitation, on July 10, 2018, Defendants made a 60-day loan

        to Plaintiff in the amount of $372,600.01.




                                                            5
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 6 of 25



            33.     At or before the end of the 60-day loan term, Plaintiff was required to pay back

        $405,223.89, which meant that Plaintiff was assessed an 8.75% interest rate on a 60-day loan, the

        equivalent of a 53.23% per annum interest rate.

            34.     Defendants skillfully dressed the MPA to make it seem as though it was a valid, legal

        transaction, even including language in the MPA representing that the Defendants were in good

        standing under the laws of Florida and that the Claims Receivables were “purchased” at fair market

        value.

            35.     Defendants had zero intention of purchasing Claims Receivables from Plaintiff, instead

        Defendants acted as predatory lenders, imposing abhorrent, excessive interest rates on loans.

            36.     All of the Illegal Loans Defendants made to Plaintiff amount to $39,268,819.56 despite

        Plaintiff having borrowed $32,497,104.47.

            37.     The Illegal Loans are usurious and carry excessive, abhorrent interest rates. All of the

        Illegal Loans carried a minimum interest rate of 25% while some of the Illegal Loans did in fact carry

        interest rates exceeding 45%.

            38.     Defendants still claim that Plaintiff currently owes $6,760,000.00 in unpaid loans.

            39.     Due to Defendants’ egregious and willful misconduct and unfair and deceptive business

        practices, Plaintiff suffered severe financial harm and undue stress.

            40.     In light of the foregoing, the MPA should be declared void and Defendants should forfeit

        all money paid by Plaintiff including, but not limited to, loan principal and interest.

            B. In Retaliation to Plaintiff’s Action in the Southern District of Florida, Defendants
               Filed for And Obtained Confessed Judgment in Maryland State Court and Used Said
               Judgment to Delay Plaintiff’s Request for Waiver of Service and to Intimidate Plaintiff

            41.     Plaintiff filed its Complaint and Jury Demand (“Complaint”) in this Court on January 30,

        2020, and promptly notified Defendants’ counsel Mr. Gabriel Berg (“Mr. Berg”) of this filing on

        January 31, 2020. Plaintiff’s counsel Mr. Dae Y. Lee (“Mr. Lee”) requested that Mr. Berg acknowledge




                                                            6
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 7 of 25



        receipt of the documents and asked whether Mr. Berg had the authority to waive service on behalf

        of Defendants.

            42.         Subsequently, on February 1, 2020, Defendant Hackman sent the following text messages

        to Plaintiff:

                        a.   “I am very disappointed in u – gave u every opportunity to come forward with a

                             workout plan including the week u ask for – though [Ken] & Nikki were better than

                             this! Rather than being honest u choose to start a fight with that pathetic lawsuit from

                             a firm that’s out of their league. If u believe paying lawyers will reduce your amount

                             owed, then again u disappoint me for a smart guy! I hope u r not allergic to hornets

                             because u stuck your hand into the wrong nest. The door is still open to talk but if

                             you choose to hide behind Dea Lee the results will be catastrophic to u, Nikki, and

                             your pharmacy business. Phone is on – your choice!”6

                        b. At 8:06 PM on the same day, Defendant Hackman sent another test message, which

                             reads “Check you [sic] e-mail – judgments were entered today against LB Pharma et

                             al , Nikki and you in the amount of $6,760,000 – it [sic] not to [sic] late to rethink

                             your strategy – let me know.” Immediately thereafter, Hackman sent another text

                             message: “BTW – execution of the judgments will begin tomorrow.”

            43.         On Tuesday, February 4, 2020, four days after Mr. Lee’s request, Mr. Berg, instead of

        agreeing to waive service, replied with a counteroffer, specifically requesting that Mr. Lee agree to

        accept service electronically of all papers related to the “KC-LB Pharma et al. dispute” (i.e., Maryland

        Case).




        6This text message is cited verbatim, inclusive of all spelling, grammar and punctuation errors. For ease of reading, [sic]
        markers were not added to the text.




                                                                    7
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 8 of 25



               44.      Notably, Plaintiff, as of February 4, 2020, had not been served with any pleadings related

        to any such “dispute” and, most notably, had not retained counsel on said “dispute.”

               45.      Since, Mr. Lee was unable to accept Mr. Berg’s counteroffer, Mr. Lee informed Mr. Berg

        that Plaintiff would retract its waiver of service requests and, instead, serve Defendants by way of

        personal service.

               46.      Nevertheless, on February 7, 2020, Mr. Berg filed the Waivers7 with this Court.

               C. In Retaliation to Plaintiff’s Action in the Southern District of Florida, Defendants
                  Engaged in Forum Shopping and Obtained a Confessed Judgment in Maryland,
                  Despite Lacking Personal Jurisdiction, the Provisions Set Forth in the MPA and the
                  Present Litigation

               47.      The Plaintiff in this matter is domiciled in the State of Texas.

               48.      The Defendants in this matter are residents of the State of Florida.

               49.      The MPA requires that “any dispute, claim or controversy directly or indirectly relating

        to or arising out of this Agreement, the termination or validity of this Agreement…shall be

        commenced in Palm Beach County, Florida, which courts shall have exclusive jurisdiction over the

        adjudication of such matters.”

               50.      The MPA also states that “[the] Agreement is governed by the laws of the State of Florida,

        without regard to principles of conflicts of law.”

               51.      Section 17 of the MPA provides that Defendants “will be entitled to empower any

        attorney designated by [Defendants], or any clerk of any court of record, to appear for [Plaintiff] in

        any court of record and confess judgment.”

               52.      Erroneously taking Section 17 of the MPA to mean that the Defendants can engage in

        unrestricted forum shopping, Defendant KrunchCash decided to file a Complaint for Judgment by

        Confession in the Circuit Court for Baltimore County, Maryland against Plaintiff LB Pharma and the



        7   The waivers were filed by Adar Yaniv, Esq. who has not entered appearance in this Case.




                                                                     8
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 9 of 25



        individual Plaintiff Pharmacies – without notifying Plaintiff LB Pharma or informing this Court and without

        informing the Maryland Court of the existence of this case pending in this Court.8

            53.      Although Maryland courts have long recognized the questionable and archaic application

        of confessed judgments (Sager v. Housing Comm’n of Anne Arundel Cnty, 855 F. Supp. 2d 524, 554 (D.

        Md. 2012)), once a court determines that a plaintiff has complied with Maryland Rule 2-611(a) and

        that the pleadings facially demonstrate entitlement to confessed judgment, the “court shall direct the

        clerk to enter judgment.” See Maryland Rule 2-611(b).

            54.      To obtain a confessed judgment, a plaintiff must merely comply with Maryland Rule 2-

        611(a), which requires the plaintiff to file a complaint accompanied by (1) a copy of the instrument

        authorizing the confessed judgment and, (2) an affidavit that specifies the amount due and sates the

        address of the defendant.

            55.      Under Maryland Rule 2-611(c), once the confessed judgment is entered, the clerk shall

        issue a notice informing the defendant of the entry of judgment. Then, the plaintiff must serve “the

        notice and copies of the original pleadings” on the defendant in accordance with Maryland Rule 1-

        121 (or if the defendant’s whereabouts cannot be determined, then notice to the defendant must be

        given in accordance with Rule 2-122).

            56.      Ordinarily, after a defendant is properly served with process under Rule 2-611(c), a

        defendant has thirty-days to file a motion that asks the court to open, modify, or vacate the judgment.

        See Md. Rule 2-611(d) (citing to Md. Rule 2-321).

            57.      Defendants’ use of Maryland’s Confession of Judgement rules is clearly retaliatory and

        amounts to transparent forum shopping, given that confessed judgments are not permitted under

        Florida law. See § 55.05 Fla. Stat. (“All powers of attorney for confessing or suffering judgment to



        8KrunchCash’s case pending in Baltimore County is KrunchCash, LLC v. LB Pharma Services, LLC, et al., Case No. C-03-
        CV-20-000445.




                                                                   9
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 10 of 25



         pass by default or otherwise, and all general releases of error … before such action is brought, shall

         be absolutely null and void.”). Indeed, Defendants only chose to renege on the elected forum of

         Florida after Plaintiff notified Defendants of the Complaint.

                58.      Thus, even though the MPA may contain provisions purporting to permit the entry of a

         confessed judgment against Plaintiff, such provisions are invalid in Florida and any confessed

         judgments obtained pursuant to those provisions are “absolutely null and void.”

                59.      Moreover, Defendants have only provided copies of the original pleadings in the

         Maryland Action but have failed to provide the court issued notice required by Maryland Rule 2-

         611(c). Defendants have failed to properly serve Plaintiff and Plaintiff Pharmacies in the Maryland

         action.

                60.      Despite the fact that Plaintiff was not properly served under Rule 2-611(c), Plaintiff filed

         a Motion to Vacate, or in the Alternative, Open Confessed Judgment in the Maryland Case on

         February 19, 2020.

                61.      Nevertheless, invoking Maryland Rules 2-645 and 2-645.1 Defendants obtained Writs of

         Garnishment against Plaintiff’s financial institutions – all without notice to Plaintiff and without

         affording Plaintiff an opportunity to contest the entry of the Confessed Judgment in the first

         instance.9

                62.      Under Maryland Rule 2-645, a judgment creditor may obtain issuance of a Writ of

         Garnishment by filing – in the same action where the judgment was entered – a “request” that

         contains nothing more than “(1) the caption of the action, (2) the amount owed under the judgment,

         (3) the name and last known address of each judgment debtor with respect to whom a writ is

         requested, and (4) the name and address of the garnishee.”




         9   Writs of Garnishment have been issued against financial institutions of Defendants in the Maryland Case.




                                                                      10
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 11 of 25



             63.     Upon filing of the “request,” “the clerk shall issue a writ of garnishment directed to the

         garnishee.” Md. Rule 2-645(b).

             64.     After the writ is issued, it must be served on the garnishee and then “promptly after

         service upon garnishee,” a copy of the writ shall be mailed to the judgment debtor’s last known

         address. Md. Rule 2-645(d).

             65.     To date, Plaintiff and Plaintiff Pharmacies (i.e., Defendants in the Maryland Case) have

         not been served with copies of the Writs of Garnishment.

             66.     Putting aside the invalidity of the Confessed Judgment, Defendants’ use of Maryland’s

         garnishment procedure as set forth in Maryland Rules 2-645 and 2-645.1 to satisfy judgment obtained

         by confession under Maryland Rule 2-611 violates the due process clause of the Fourteenth

         Amendment.

             67.     Upon a Motion to Vacate the Judgment by Confession filed by LB Pharma and Plaintiff

         Pharmacies against KrunchCash, LLC in the Maryland Action, on June 29, 2020, the Maryland Court

         vacated the Judgment by Confession previously issued against LB Pharma and Plaintiff Pharmacies.

             68.     In light of the unconstitutional deprivation, Defendants should be immediately enjoined

         from taking any further action to execute and/or satisfy the Confessed Judgment under Maryland

         Rules 2-645 and 2-645.1 and should be ordered to withdraw the Writs of Garnishment that have

         been served on Plaintiff’s banking institutions.

                                              COUNT I
                                VIOLATION OF FLORIDA USURY STATUTE

             69.     Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             70.     The MPA and the Illegal Loans violate the Florida usury statute. Under Fl. Stat. § 687.02,

         the MPA, which functioned as a predatory loan agreement between Defendants and Plaintiff, was a

         “usurious contract.”




                                                            11
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 12 of 25



             71.     Under Fl. Stat. § 687.02, “[a]ll contracts for the payment of interest upon any loan,

         advance of money, line of credit, or forbearance to enforce the collection of any debt, or upon any

         obligation whatever, at a higher rate of interest than the equivalent of 18 percent per annum simple

         interest are hereby declared usurious. However, if such loan, advance of money, line of credit,

         forbearance to enforce the collection of a debt, or obligation exceeds $500,000 in amount or value,

         then no contract to pay interest thereon is usurious unless the rate of interest exceeds the rate

         prescribed in s. 687.071.”

             72.     In addition, according to Fl. Stat. § 687.03, “it shall be usury and unlawful for any person,

         or for any agent, officer, or other representative of any person, to reserve, charge, or take for any

         loan, advance of money, line of credit, forbearance to enforce the collection of any sum of money,

         or other obligation a rate of interest greater than the equivalent of 18 percent per annum simple

         interest, either directly or indirectly, by way of commission for advances, discounts, or exchange, or

         by any contract, contrivance, or device whatever whereby the debtor is required or obligated to pay

         a sum of money greater than the actual principal sum received, together with interest at the rate of

         the equivalent of 18 percent per annum simple interest. However, if any loan, advance of money, line

         of credit, forbearance to enforce the collection of a debt, or obligation exceeds $500,000 in amount

         or value, it shall not be usury or unlawful to reserve, charge, or take interest thereon unless the rate

         of interest exceeds the rate prescribed in s. 687.071.”

             73.     Pursuant to Fl. Stat. § 687.071(2), “Unless otherwise specifically allowed by law, any

         person making an extension of credit to any person, who shall willfully and knowingly charge, take,

         or receive interest thereon at a rate exceeding 25 percent per annum but not in excess of 45 percent

         per annum, or the equivalent rate for a longer or shorter period of time, whether directly or indirectly,

         or conspires so to do, commits a misdemeanor of the second degree, punishable as provided in s.

         775.082 or s. 775.083.”




                                                            12
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 13 of 25



             74.     According to Fl. Stat. § 687.071(3), “Unless otherwise specifically allowed by law, any

         person making an extension of credit to any person, who shall willfully and knowingly charge, take,

         or receive interest thereon at a rate exceeding 45 percent per annum or the equivalent rate for a longer

         or shorter period of time, whether directly or indirectly or conspire so to do, commits a felony of the

         third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.”

             75.     According to Fl. Stat. § 687.04, “Any person, or any agent, officer, or other representative

         of any person, willfully violating the provisions of s. 687.03 shall forfeit the entire interest so charged,

         or contracted to be charged or reserved, and only the actual principal sum of such usurious contract

         can be enforced in any court in this state, either at law or in equity; and when said usurious interest

         is taken or reserved, or has been paid, then and in that event the person who has taken or reserved,

         or has been paid, either directly or indirectly, such usurious interest shall forfeit to the party from

         whom such usurious interest has been reserved, taken, or exacted in any way double the

         amount of interest so reserved, taken, or exacted.”

             76.     As is evident from Defendants’ MPA and the various Illegal Loans, the interest rate

         Defendants charged was over 25% in every instance, and, in at least one instance, over 45%. This

         makes the MPA and the Illegal Loans “usurious,” according to Fl. Stat. § 687.02.

             77.     Furthermore, in addition to civil liability, Defendants also engaged in a criminal act.

         Plaintiff requests a declaration that the loan is void and unenforceable, as it exceeded even this high

         45% amount.

             78.     The loan is criminal and void, and Defendants are entitled to nothing. Plaintiff is clearly

         a victim of usury by Defendants who is required to abide by the usury laws of Florida when

         conducting business in the state of Florida.

             79.     Plaintiff is entitled to the forfeiture of any and all principal and interest actually paid to

         the Defendants as a result of the Illegal Loans. See In re Omni Capital Grp., Ltd., 157 B.R. 712, 717




                                                              13
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 14 of 25



         (Bankr. S.D. Fla. 1993) (“In the case of a loan which rises to the level of criminal usury under Fl. Stat.

         § 687.071, the entire loan obligation is unenforceable and the borrower is entitled to seek forfeiture

         from the lender of any and all principal and interest actually paid by the borrower to the lender

         under the usurious loan.”)

             80.      As a direct and proximate result of Defendants’ violations of the usury statute, Plaintiff

         has been injured, and the Plaintiff is entitled to an award of monetary damages and declaratory and

         injunctive relief.

                                     COUNT II
          VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES
                                       ACT

             81.      Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             82.      The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) is found at Fl. Stat.

         § 501.201 to 501.213. The purpose of FDUTPA is stated at Fl. Stat. § 501.202: “To protect the

         consuming public and legitimate business enterprises from those who engage in unfair methods of

         competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or

         commerce,” and “[t]o make state consumer protection and enforcement consistent with established

         policies of federal law relating to consumer protection.”

             83.      Under the FDUTPA, Fl. Stat. § 501.204(1), “[u]nfair methods of competition,

         unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any trade

         or commerce are hereby declared unlawful.” In this matter, Defendant engaged in unfair and

         deceptive trade practices.

             84.      The FDUTPA was drafted in broad terms to encompass a wide range of unfair or

         deceptive practices by individuals and companies. The Florida Supreme Court has defined unfair

         practices to include conduct that offends public policy and that is immoral, unethical, oppressive,




                                                             14
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 15 of 25



         unscrupulous, or substantially injurious to consumers. The Court has defined deceptive conduct as

         representations, omissions, or practices that are likely to mislead the consumer.

             85.     Under Fl. Stat. § 501.213, the remedies allowed by FDUTPA are in addition to any other

         remedies that are available.

             86.     Florida case law is replete with examples of businesses that have been held to account for

         deceptive or unfair trade practices. Here, some of the unfair and deceptive acts of Defendants

         include:

                     a. Luring Plaintiff into loan transactions under the disguise of a contract, whereby

                         Plaintiff would be obligated to pay back a loan through the “repurchasing” of Claims

                         Receivables at a value exceeding that which the Defendant lent;

                     b. Collecting usurious interest on loans made pursuant to a usurious contract;

                     c. Receiving full interest on a loan, despite Plaintiff’s efforts to pay the loan amount

                         prior to the expiration of the loan term; and,

                     d. Using a loan payment to pay Defendants’ legal fees.

             87.     As a direct and proximate result of Defendants’ violation of the FDUTPA statute,

         Plaintiff has been injured, and is entitled to an award of monetary damages and declaratory and

         injunctive relief. Under Fl. Stat. § 501.211, Plaintiff is entitled to obtain a declaratory judgment that

         the unfair and deceptive acts of Defendants violated the FDUTPA.

             88.     Further, Plaintiff is entitled to recover damages, attorney’s fees and court costs. See Fl.

         Stat. § 501.2105.

                                       COUNT III
             VIOLATION OF FLORIDA CIVIL REMEDIES FOR CRIMINAL PRACTICES ACT

             89.     Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             90.     The Florida Civil Remedies for Criminal Practices Act is found at Fl. Stat. § 772.101 to

         772.19. Under Fl. Stat. § 772.102(1), the definition of “criminal activity” under the statute includes



                                                            15
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 16 of 25



         any crime that is chargeable under other Florida statutes, including “Chapter 687, relating to interest

         and usurious practices.” Here, Defendants violated the Florida laws relating to interest and usurious

         practices.

             91.      Also, “criminal activity” includes violations of “Chapter 817, relating to fraudulent

         practices, false pretenses [and] fraud generally….” Here, Defendants violated Fl. Stat. § 817.06, via

         practices involving Illegal Loans.

             92.      Defendants violated Fl. Stat. § 817.54, which states that no one can with an intent to

         defraud, obtain a promissory note evidencing a debt from any person by aid of false representation

         or pretense.

             93.      Under Fl. Stat. § 772.102(2), Defendants are liable for obtaining monies on an “unlawful

         debt,” meaning, any money constituting principal or interest of a debt that is unenforceable in Florida

         because the debt was incurred in violation of Fl. Stat. § 687.071, relating to criminal usury and loan

         sharking.

             94.      Defendants engaged in an “Enterprise,” meaning, an association between their businesses

         and controlling individuals to engage in the usury loan activities. Defendants engaged in a “pattern

         of criminal activity” because Defendants engaged in multiple incidents of the criminal activity,

         specifically by distributing numerous Illegal Loans to Plaintiff.

             95.      Under Fl. Stat. § 772.103, Defendants engaged in “prohibited activities,” including

         receiving unlawful monies and proceeds from the Illegal Loans, and investing them back into the

         unlawful enterprise.

             96.      Under Fl. Stat. § 772.18, “[t]he application of one civil remedy under this chapter does

         not preclude the application of any other remedy, civil or criminal, under this chapter or any other

         provision of law. Civil remedies under this act are supplemental, and not mutually exclusive.”




                                                            16
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 17 of 25



             97.     Under Fl. Stat. § 772.104(1), “[a]ny person who proves by clear and convincing evidence

         that he or she has been injured by reason of any violation of the provisions of 772.103 shall have a

         cause of action for threefold the actual damages sustained and, in any such action, is entitled to

         minimum damages in the amount of $200, and reasonable attorney’s fees and court costs in the trial

         and appellate courts.” Plaintiff is entitled to all of these remedies under the Act.

             98.     As a direct and proximate result of Defendants’ violation of the Florida Civil Remedies

         for Criminal Practices Act, Plaintiff has been injured, and the Plaintiff is entitled to an award of

         monetary damages and declaratory and injunctive relief.

                                                      COUNT IV
                                                       FRAUD

             99.     Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             100.    Defendants are liable for fraud. Defendants had a duty to be truthful and honest in its

         representations regarding the loans. Defendants fraudulently represented or caused to be represented

         that these loans were lawful and valid when that was not true.

             101.    Plaintiff relied to his detriment on the misrepresentations because if Defendants had

         truthfully disclosed or caused to be disclosed that the loans were harmful and illegal, the Plaintiff

         never would have entered the MPA.

             102.    As a result of Defendants’ fraud, the Plaintiff has been harmed.

             103.    As a direct and proximate result of Defendants’ fraud, Plaintiff has been injured, and the

         Plaintiff is entitled to an award of monetary damages and declaratory and injunctive relief.

                                           COUNT V
                           CLAIM UNDER FLORIDA PUNITIVE DAMAGES LAW

             104.    Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             105.    Plaintiff is entitled to an award of punitive damages against Defendants. The evidence

         reflects by clear and convincing evidence that Defendants engaged in intentional misconduct




                                                             17
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 18 of 25



         including that it knew the subject loan scheme was a scam and was illegal under Florida law, but

         pursued it anyway. Defendants knowingly participated in the unlawful misconduct. The Plaintiff is

         entitled to punitive damages.

             106.    Plaintiff is further entitled to punitive damages because Defendant fraudulently included

         numerous false statements within the MPA.

             107.    Plaintiff is entitled to an award of punitive damages because Defendants continue to

         demand that Plaintiff pay abhorrent and illegal interest rates.

                                         COUNT VI
                     DIRECT PERSONAL LIABILITY OF DEFENDANT HACKMAN

             108.    Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             109.    Upon information and belief, during the pertinent times, Hackman was the founder, sole

         shareholder, sole director, president, CEO and manager of KrunchCash.

             110.    Upon information and belief, Hackman approved the key documents at issue in this

         matter, including the MPA.

             111.    Upon information and belief, Hackman was actively, directly and personally involved in

         the Defendants’ loan enterprise during the pertinent times. He has actively managed the activities of

         KrunchCash and devised major company policies.

             112.    Upon information and belief, Hackman runs the day-to-day operations of KrunchCash

         which currently originates and services the loans at issue here.

             113.    Upon information and belief, all KrunchCash employees report directly to Hackman.

             114.    Hackman personally signed the MPA, on behalf of KrunchCash.

             115.    Upon information and belief, Hackman played a central role in developing and setting

         into motion the present scheme.

             116.    Upon information and belief, Hackman financed, purchased, serviced, and collected loan

         monies from Plaintiff.



                                                            18
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 19 of 25



             117.    As a direct and proximate result of Hackman’s personal involvement in the tortious and

         unlawful conduct herein, the Plaintiff has been damaged and is entitled to an award of monetary

         damages and declaratory and injunctive relief.

                                                   COUNT VII
                                                ABUSE OF PROCESS

             118.    Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             119.    Under Florida law, Plaintiff may assert a claim for abuse of process if: (1) defendant

         “made an illegal, improper, or perverted use of process;” (2) “defendant had ulterior motives or

         purposes in exercising such illegal, improper, or perverted use of process;” and (3) “as a result of

         such action on the part of the defendant, the plaintiff suffered damage.” See Plain Bay Sales, LLC v.

         Gallaher, No. 9:18-CV-80581, 2020 WL 202960, at *6 (S.D. Fla. Jan. 14, 2020) (citing S & I Investments

         v. Payless Flea Mkt., Inc., 36 So.3d 909, 917 (Fla. 4th DCA 2010)).

             120.    Here, Defendants engaged in clear forum shopping by filing a Complaint for Confessed

         Judgment in Maryland, a state where neither the Plaintiff nor the Plaintiff Pharmacies reside or hold

         any interest in real property.

             121.    Defendants filed the Complaint for Confessed Judgment for the immediate purpose of

         intimidating Plaintiff, not in order to collect on the allegedly uncollected debts exceeding $6 million.

             122.    If Defendants intended to file the Complaint for Confessed Judgment for the purpose of

         collecting on the alleged debt, such Complaint would have been filed in the State of Florida.

             123.    As noted above, Defendants filed the Complaint for Confessed Judgment in Maryland,

         because: 1) Maryland allows the filing of Confessed Judgment actions, despite the fact that the

         Maryland court clearly has no personal jurisdiction over Plaintiff and Plaintiff Pharmacies; and, 2)

         Defendants sought to intimidate Plaintiff into retracting the instant action pending in this Court.

             124.    Text messages sent by Defendant Hackman to Plaintiff on February 1, 2020, make this

         point clear. They read, in pertinent part:



                                                            19
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 20 of 25



                       a.   “I am very disappointed in u – gave u every opportunity to come forward with a

                            workout plan including the week u ask for – though u & Nikki were better than this!

                            Rather than being honest u choose to start a fight with that pathetic lawsuit from a

                            firm that’s out of their league. If u believe paying lawyers will reduce your amount

                            owed, then again u disappoint me for a smart guy! I hope u r not allergic to hornets

                            because u stuck your hand into the wrong nest. The door is still open to talk but if

                            you choose to hide behind Dea Lee the results will be catastrophic to u, Nikki, and

                            your pharmacy business. Phone is on – your choice!”10

                       b. At 8:06 PM on the same day, Defendant Hackman sent another test message, which

                            reads “Check you [sic] e-mail – judgments were entered today against LB Pharma et

                            al , Nikki and you in the amount of $6,760,000 – it [sic] not to [sic] late to rethink

                            your strategy – let me know.” Immediately thereafter, Hackman sent another text

                            message: “BTW – execution of the judgments will begin tomorrow.”

              125.     Defendants filed the Complaint for Confessed Judgment by means of improper and

         perverted use of service solely to threaten, intimidate and scare Plaintiff’s into retracting the

         Complaint.

              126.     Defendants’ primary intention of filing the Complaint for Confessed Judgment to

         effectuate collection of the alleged debt, evidenced by the fact that Defendants only filed the

         Complaint for Confessed Judgment after Plaintiff commenced this instant action.

              127.     As a direct and proximate cause of Defendants abuse of process of the Complaint for

         Confessed Judgment, Plaintiff has been damaged, and continues to be damaged, and is entitled to an

         award of monetary damages and declaratory and injunctive relief including, without limitation,



          This text message is cited verbatim, inclusive of all spelling, grammar and punctuation errors. For ease of reading, [sic]
         10

         markers were not added to the text.




                                                                     20
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 21 of 25



         enjoining Defendants from taking any further action to execute and/or satisfy the confessed

         judgment under Maryland Rules.

                                                COUNT VIII
                                  VIOLATION OF PROCEDURAL DUE PROCESS

              128.     Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

              129.     Defendants used Maryland’s garnishment procedure, as set forth in Maryland Rule 2-645

         and 2-645.1 to satisfy judgments obtained by confession under Maryland Rule 2-611 – without notice

         or hearing – in violation of the due process clause of the Fourteenth Amendment.

              130.     Defendants acted under the “color of state law” by invoking Maryland’s garnishment

         procedure and directing a state official – the Clerk of Court for the Circuit Court for Baltimore

         County – to issue Writs of Garnishment over Plaintiff’s property, which the Clerk of Court did.

              131.     Defendants’ conduct under the “color of state law” proximately caused Plaintiff to be

         deprived of clearly established federally protected rights under the Fourteenth Amendment.

              132.     Specifically, Plaintiff did not receive notice, a hearing, or any other opportunity to be

         heard (on any defense, including the validity of any alleged waiver of their right to notice and hearing),

         either before the confessed judgements were entered or before the issuance of the Writs of

         Garnishment and the subsequent withholdings of their property.11

              133.     Plaintiff’s deprivation of clearly established federally protected rights was the reasonably

         foreseeable consequence of Defendants’ conduct and caused Plaintiff to suffer damages, including

         the loss of use of its bank accounts and the funds in those accounts.

              134.     Plaintiff seeks damages, including compensatory and punitive damages, legal fees and

         costs, pursuant to 42 U.S.C. § 1983 and for violation of rights to procedural due process when

         Plaintiff was intentionally and with malice provided no pre-deprivation notice or hearing.


         11See Connecticut v. Doehr, 501 U.S. 1 (1994) (generally requiring notice and a hearing prior to attachment of property to
         secure potential judgment).




                                                                    21
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 22 of 25



                                                COUNT IX
                                          DECLARATORY JUDGMENT

             135.    Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             136.    Declaratory relief is appropriate pursuant to 28 U.S.C. § 2201(a) because an actual

         controversy exists between Plaintiff and Defendants concerning Plaintiff’s due process rights under

         federal law and the Fourteenth Amendment.

             137.    Additionally, the issues raised as to whether Maryland’s procedural mechanism satisfies

         Plaintiffs due process rights are sufficiently definite and concrete as to allow a conclusive judgment.

             138.    Declaratory relief is necessary because Plaintiff will suffer hardship if judicial

         consideration is withheld. Writs of Garnishment have been issued by the Clerk of the Maryland

         Court.

             139.    Plaintiff therefore seeks declarations regarding the following: Defendants’ invocation

         and/or use of the Maryland garnishment proceeding procedure set forth in Rules 2-645 and 2-645.1

         to satisfy a judgment obtained by confession pursuant to Rule 2-611 violates the due process clause

         of the Fourteenth Amendment.

                                                    COUNT X
                                               INJUNCTIVE RELIEF

             140.    Plaintiff incorporates the above-stated allegations by reference as if fully alleged herein.

             141.    An order enjoining the Defendants from taking any further action in the Circuit Court

         for Baltimore County, Maryland is necessary to prevent a miscarriage of justice and the frustration of

         this forum’s public policy favoring the enforceability of forum selection clauses.

             142.    Plaintiff has a likelihood of success on the merits of its claims against Defendants.

             143.    As a direct and proximate cause of Defendants actions in the Circuit Court for Baltimore

         County, Maryland, Plaintiff has suffered damages including but not limited to, costs associated with

         defending the Maryland Case.




                                                            22
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 23 of 25



             144.    Plaintiff has a substantial threat of irreparable harm if this Court does not enter an

         injunction prohibiting the Circuit Court for Baltimore County, Maryland from exercising jurisdiction

         over this matter. Such irreparable harm includes Plaintiff’s ability to pay in full all outstanding bills;

         loss of profits; and, loss of property.

             145.    The threatened injury to the Plaintiff outweighs the harm an injunction may cause the

         Defendants. The “harm” an injunction may cause to the Defendants consists of prohibiting this

         matter from proceeding before the Circuit Court for Baltimore County, Maryland, and requiring the

         matter to proceed in the Southern District of Florida as written and agreed to by the parties in the

         MPA. Such action does not constitute any harm to the Defendants because Defendants are residents

         of Florida and Defendants agreed to proceed in this forum. As a result, the threatened injury to the

         Plaintiff in the form of monetary losses outweighs any harm an injunction may cause the Defendants.

             146.    Granting the injunction will not disserve the public interest. Granting the injunction will

         promote the public interest in enforcing forum selection clauses in contracts and having the same

         case heard in one forum, rather than two.

             147.    The Court possesses discretionary power to enjoin Defendants from pursuing parallel

         litigation before the Circuit Court for Baltimore County, Maryland.

             148.    The resolution of the matter before this Court would dispose of the action before the

         Circuit Court for Baltimore County, Maryland.

             149.    Plaintiff would suffer great prejudice from being required to defend the action filed by

         Defendants in the Circuit Court for Baltimore County, Maryland, including, but not limited to the

         additional costs of maintaining a defense in a forum where none of the parties reside and other than

         the forum agreed upon by the MPA.




                                                             23
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 24 of 25



             150.    Plaintiff would suffer great prejudice from being required to defend the action filed by

         Defendants in the Circuit Court for Baltimore County, Maryland, since Plaintiff has been deprived

         of Due Process pursuant to the Fourteenth Amendment.

             151.    Without the issuance of an injunction, Plaintiff would lose its legal right to an adjudication

         of the parties’ dispute in this Court.

                                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays for entry of a judgment finding and ordering as follows:

                 A. awarding damages, including compensatory and punitive damages, legal fees and costs,

                     pursuant to 42 U.S.C. § 1983 and for violation of rights to procedural due process when

                     state officials provided no pre-deprivation notice or hearing, as specified in Count VIII;

                 B. awarding declarations specified in Count IX;

                 C. enjoining Defendants from taking any further action to execute and/or satisfy the

                     confessed judgment under Maryland Rules 2-645 and 2-645.1 and ordering Defendants

                     to withdraw the writs of garnishment that have been served on Plaintiff’s banking

                     institutions;

                 D. finding that the subject loans violated the law as alleged herein;

                 E. ordering Defendants to pay Plaintiff all amounts including principal and interest

                     collected pursuant to the subject loans;

                 F. awarding Plaintiff actual and treble damages;

                 G. awarding reasonable attorneys’ fees and costs;

                 H. awarding pre-judgment interest as allowable by law; and,

                 I. awarding such other and further relief as this Court may deem just and proper.

                                            DEMAND FOR JURY TRIAL

                Plaintiff, LB Pharma Services, LLC, demands a trial by jury on all of the triable issues of this
         complaint.



                                                             24
Case 9:20-cv-80141-DLB Document 44 Entered on FLSD Docket 07/02/2020 Page 25 of 25




         Dated: July 2, 2020

                                                     Respectfully submitted,

                                                     FRIER & LEVITT, LLC

                                                     /s/Marc V. Nocera
                                                     Marc V. Nocera, Esq. (FL Bar # 17740)
                                                     Jonathan E. Levitt, Esq. (pro hac vice admitted)
                                                     Dae Y. Lee, Esq. (pro hac vice admitted)
                                                     Paul H. Juzdan, Esq. (pro hac vice admitted)
                                                     84 Bloomfield Avenue
                                                     Pine Brook, NJ 07058
                                                     phone: (973)618-1660
                                                     fax: (973)618-0650
                                                     email: mnocera@frierlevitt.com

                                                     Attorneys for Plaintiff LB Pharma Services, LLC



                                         CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing Second Amended Complaint and

         Jury Trial Demand was served upon all counsel via the Court’s CM/ECF system.


         Dated: July 2, 2020                                 /s/Marc V. Nocera
                                                             Marc V. Nocera, Esq. (FL Bar # 17740)




                                                        25
